DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leveling devices having not parallel axes (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,944,233 to Bourne.
Regarding claim 1 Bourne discloses a product leveling system within a tank of an agricultural product delivery system, comprising: at least one particulate material supply compartment having a first side, a second side, and a bottom (4); a plurality of metering units (see figure 1) mounted adjacent to the bottom of the at least one particulate material supply compartment; and at least one leveling device (6) rotatably located adjacent to the bottom of the at least one particulate material supply compartment; wherein the at least one leveling device rotates to enable semi-uniform movement of the agricultural product out of the bottom of the at least one particulate material supply compartment (col. 3 lines 53-55).
Regarding claim 2 Bourne discloses the at least one leveling device is rotated to distribute a quantity of the agricultural product about the at least one particulate material supply compartment (col. 3 lines 53-55).
Regarding claim 11 Bourne discloses a method of using an agricultural product delivery system comprising the steps of: loading an agricultural product into a particulate material supply compartment having a bottom (putting material in hopper 4); rotating at least one leveling device located adjacent to the bottom of the particulate material supply compartment to distribute the agricultural product about the bottom (rotating 6, col. 3 lines 53-55); and passing the agricultural product through the bottom of the particulate material supply compartment into a metering system (col. 3 lines 55-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne in view of US 2021/0127566 to Harmon.
Regarding claims 3 and 12 Bourne discloses all the limitations of the claims except at least one sensor mounted to the plurality of metering units to detect the presence of agricultural product and collecting input from at least one sensor mounted to the metering system; and rotating the at least one leveling device based on the input.
Harmon teaches a meter housing including at least one sensor mounted to the plurality of metering units to detect the presence of agricultural product (224, 226) and collecting input from at least one sensor mounted to the metering system; and rotating the at least one leveling device based on the input (224/226 and para 0072) in order to monitor operation and ensure proper flow of material to the metering system (abstract).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Bourne to include at least one sensor mounted to the plurality of metering units to detect the presence of agricultural product, as taught by Harmon, in order to monitor operation and ensure proper flow of material to the metering system.
Regarding claim 4 Harmon teaches the sensor enables rotation of the at least one leveling device when a portion of the at least one particulate material supply compartment is starved of agricultural product (para 0072).
Regarding claim 5 Harmon teaches the at least one sensor is mounted to the plurality of metering units that measures accumulation of a quantity of agricultural product on the plurality of metering units; and wherein the at least one leveling device is rotated based on input from the at least one sensor (para 0072 and figure 2).
Regarding claim 6 Bourne discloses the at least one leveling device further comprises: a first leveling device mounted adjacent to the first side; and a second leveling device mounted adjacent to the second side (two instances of 6, figure 1).
Regarding claim 13 the combination teaches the step of rotating the at least one leveling device in a first direction to push the agricultural product towards the sensor (rotating the agitator).
Regarding claim 14 the combination does not specifically teach rotating the leveling devices in opposite directions
That said, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included rotating a first leveling device located adjacent to a first side of the particulate material supply compartment in a first direction; and rotating a second leveling device located adjacent to a second side of the particulate material supply compartment in a second direction opposite the first direction because Harmon teaches “altering the rotation speed or pattern” (para 0072) and changing the rotational direction would be a change in pattern and Harmon specifically teaches any form of agitator alteration necessary to break the blockage (para 0072).
Regarding claims 9 and 15 the combination does not explicitly teach the at least one leveling device further comprises a third leveling device mounted between the first leveling device and the second leveling device and rotating a third leveling device located between the first leveling device and the second leveling device.
That said, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the at least one leveling device further comprises a third leveling device mounted between the first leveling device and the second leveling device and rotating a third leveling device located between the first leveling device and the second leveling device, because this represents a mere duplication of parts which does not patentably distinguish the claim from the prior art. See MPEP 2144.04 VI B.  There is no indication that the additional leveling device provides new or unexpected results in this instance.
Regarding claim 16 the combination teaches collecting input from a first sensor (Harmon 226) mounting to a first section of the metering section; collecting input from a second sensor (Harmon 224) mounting to a second section of the metering section; rotating the at least one leveling device in a first direction based on the input from the first sensor when the first sensor does not detect agricultural material; and rotating the at least one leveling device in a second direction opposite the first direction based on the input from the second sensor when the second sensor does not detect agricultural material (see discussion above regarding claim 14).

Claim(s) 7-8, 10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne and Harmon in further view of US 2,814,421 to Buhr.
Regarding claims 7, 10, and 17, as discussed above Bourne and Harmon teach all the limitations of the claims except the first leveling device comprises a driving shaft and a right-handed helical coil extending therefrom; and wherein the second leveling device comprises a driving shaft and a left-handed helical coil extending therefrom and the at least one leveling device has a helical coil selected from a group consisting of a flat coil, a square coil, and a round coil.
Buhr teaches an agitator including the first leveling device comprises a driving shaft (18) and a right-handed helical coil (28) extending therefrom; and wherein the second leveling device comprises a driving shaft and a left-handed helical coil (29) extending therefrom and the at least one leveling device has a helical coil selected from a group consisting of a flat coil, a square coil, and a round coil (see figure 1) in order to provide an inexpensive and easily replaceable agitator (col. 1 lines 30-33).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the first leveling device comprises a driving shaft and a right-handed helical coil extending therefrom; and wherein the second leveling device comprises a driving shaft and a left-handed helical coil extending therefrom and the at least one leveling device has a helical coil selected from a group consisting of a flat coil, a square coil, and a round coil, as taught by Buhr, in order to provide an inexpensive and easily replaceable agitator.
Regarding claim, 8 see discussion of claim 14 above.
Regarding claim 18 the combination teaches the plurality of sensors enable rotation of at least one or more of the first leveling device, the second leveling device, and the third leveling device when a portion of the at least one particulate material supply compartment is starved of agricultural product (see Harmon at para 0072 and discussion above).
Regarding claim 19 the combination teaches the first leveling device is rotated in a first direction; and wherein the second leveling device is rotated in the first direction (see discussion of claim 14 above).
Regarding claim 20 the combination does not explicitly teach at least one of the leveling devices extend along a first axis; wherein at least one of the leveling devices extends along a second axis; and wherein the first axis is not parallel to the second axis.
That said, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included at least one of the leveling devices extend along a first axis; wherein at least one of the leveling devices extends along a second axis; and wherein the first axis is not parallel to the second axis as doing so entails a rearrangement of parts that would not modify the operation of the device.  See MPEP 2144.04 VI C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References cited show additional agitators inside hoppers/tanks and specific agitator configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619